Citation Nr: 1641024	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  13-08 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death (DIC).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to July 1964 and from August 1964 to February 1979.  His awards include the Purple Heart Medal and Combat Action Ribbon.  He died in February 1997; the appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which reopened the claim of service connection for the Veteran's cause of death and continued the previous denial.

The appellant testified before the undersigned at a Board hearing in August 2016.  A transcript of the hearing has been reviewed and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO reopened the claim of service connection for the cause of the Veteran's death and denied the claim.  The appellant did not file a notice of disagreement and no new and material evidence was received within the appeal period.


2.  The evidence received since the November 2004 rating decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the appellant's claim of service connection for the cause of the Veteran's death.  

3.  The Veteran died in February 1997; the immediate cause of death was pancreatic cancer.

4.  At the time of death, the Veteran was not service connected for any disability.  

5.  The evidence is evenly balanced as to whether the Veteran's pancreatic cancer is related to his period of military service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant issue.  As the determination below constitutes a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify or assist is necessary as any error is harmless.

I.  Petition to Reopen

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background and Analysis

At the outset, the Board observes that the appellant's claim of service connection for the cause of the Veteran's death was initially denied in a March 1997 rating decision because there was no evidence that the Veteran's pancreatic cancer had its onset during military service or during the one year presumptive period.  The evidence of record at the time of the March 1997 rating decision included the Veteran's death certificate, a 1996 rating decision, and the Veteran's service treatment records.  The claim was also denied in a January 1999 rating decision.  Thereafter, in the November 2004 rating decision, the RO reopened and denied the claim of service connection for the cause of the Veteran's death.  It was determined that the evidence did not show that the Veteran's death was incurred in or caused by military service or related to herbicide exposure.  The evidence of record at the time of the November 2004 rating decision included the Veteran's death certificate, articles discussing pancreatic cancer, and a Board decision from an unknown Veteran.  

The appellant was notified of this decision and of her procedural rights by letter in November 2004.  She did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the November 2004 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The evidence received since the November 2004 rating decision includes a July 2010 private medical opinion and an April 2011 follow-up opinion, a February 2011 statement from a radiation oncologist, a February 2011 VA medical opinion, and a transcript of the August 2016 Board videoconference hearing.

After a review of the evidence, the Board finds that new and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.  The evidence is new, as it was not part of the record at the time of the November 2004 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  In this regard, the evidence suggests that the Veteran's pancreatic cancer was related to military service.  Specifically, in the July 2010 private medical opinion, the physician determined that the Veteran's pancreatic cancer was due to exposure to herbicides during military service.  

In light of the foregoing, the Board finds that new and material evidence has been received and the claim of service connection for the cause of the Veteran's death is reopened.  

II.  DIC

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or aggravated during active service, or may be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after service, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   Where entitlement to service connection for a chronic disease is asserted but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection is presumed for certain diseases if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a), 3.309(e).  Exposure to Agent Orange is presumed for veterans who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Factual Background and Analysis

In this case, the death certificate reflects that the Veteran died in February 1997 with an immediate cause of death of pancreatic cancer.  The death certificate listed no other causes.

The record, at the time of the Veteran's death, does not reflect that service connection had been established for any disability.  Notwithstanding, the appellant asserts that the Veteran's death was due to exposure to herbicides during military service.  Given that the Veteran was not service-connected for any disability, it is necessary to determine whether service connection is warranted for the disability that caused his death. 

In correspondence received in August 1996, it was determined that the Veteran's military personnel records were unavailable.  However, the Form DD-214 for the Veteran's period of service from August 1964 to August 1970 demonstrates that he had 1 year and 19 days of foreign and/or sea service.  His decorations for the above-referenced period of service include the Purple Heart, Combat Action Ribbon, Vietnam Cross Gallantry Medal, Vietnamese Service Medal, Presidential Unit Citation, and the Vietnamese Campaign Medal.  Thus, the evidence suggests that the Veteran had service in Vietnam.  As such, exposure to herbicides is found to be consistent with the places, types, and circumstances of the Veteran's service as shown by such veteran's service record.

In a July 2010 private opinion, the physician determined that the Veteran's death from pancreatic cancer was due to military service.  She opined that the chemicals he was exposed to ultimately caused his cancer.  She stated that her opinion was based on the multitude of toxic chemicals he was exposed to and the concentrations thereof.  Further, controlled studies connect pesticide and herbicides with pancreatic cancer at much lower concentrations.  The physician mentioned that the strongest evidence in support of her opinion was the epidemiologic studies of the victims over time.  She opined that the evidence strongly showed an unusually high incidence of pancreatic cancer in Americans who service in the Vietnam War.  Further, the private medical doctor added that there was nothing else except exposure to carcinogens that could explain such results.  The physician cited medical articles and research in support of her findings.  

In contrast, in the February 2013 VA medical opinion, the examiner opined that, while there may be some studies showing possible evidence of a potential link between herbicide use or chemical vehicles used in herbicide delivery and pancreatic cancer, there are multiple other factors with much greater substantiation.  He noted that the John Hopkins Sol Goldman Pancreatic Cancer Research Center states, "While it is virtually impossible to tell what caused a specific person to develop pancreatic cancer, there are some important principles of cancer biology that can help us understand why pancreatic cancer develops, and large population-based studies help us understand the many risk factors of his disease.  Pancreatic cancer is fundamentally a disease caused by damage to the DNA (mutation).  These mutations can be inherited from mom or dad, or they can be acquired as we age."  He opined that he had to factor in genetic predisposition and lifetime exposures, including smoking and exposure to second hand smoke, when figuring one's risk for the development of pancreatic cancer.  He stated that the condition is truly felt to be a multifactorial lethal illness and one cannot easily calculate the percentages of risk, however, because this illness is felt to be multifactorial, it is highly unlikely that herbicides alone caused or contributed to the Veteran's condition.  Therefore, it was more likely than not that the Veteran had other risk factors, including genetic disposition, exposure to smoke, other environment exposures, and other undiscovered factors that caused his particular cancer.  Therefore, it is less likely than not that the Veteran's pancreatic cancer was caused by or the result of herbicide exposure.  

In view of the foregoing, the Board finds that the evidence is at least in equipoise regarding the relationship of the Veteran's pancreatic cancer and the in-service exposure herbicides.  In this regard, the private physician determined that the Veteran's pancreatic cancer was due to exposure to herbicides during military service.  Comparatively, the VA examiner determined that the cause of the condition was multifactorial and could not be attributed to herbicide exposure.  The Board notes that the VA opinion leaves open the possibility that herbicide exposure during active service was factor/cause of the Veteran's pancreatic cancer.  

Both medical opinions were supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that the most of the probative value of a medical opinion comes from its reasoning).  Indeed, the Board finds these competing opinions to be of equal probative value.  In this situation, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).
 
In sum, the Board finds that the evidence is evenly balanced as to whether the Veteran's pancreatic cancer, which caused his death, is related to exposure to herbicides during military service.  As the reasonable doubt created by this relative equipoise must be resolved in favor the appellant, entitlement to service connection for the cause of the Veteran's death is warranted. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for the cause of the Veteran's death is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


